PER CURIAM.
Eugene James timely appeals from an order revoking his probation following his arrest for trespassing. We affirm the order on the first two grounds stated by the court. We reverse, however, that part of the order finding as a ground for revocation that James failed to pay required supervision and court costs. As the state properly concedes, his failure to pay these costs was not an appropriate ground to revoke his probation because the trial court did not find specifically that he had the financial ability to pay. See Allen v. State, 662 So.2d 380, 381 (Fla. 4th DCA 1995).
AFFIRMED in part; REVERSED in part.
POLEN, STEVENSON and TAYLOR, JJ., concur.